         Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 1 of 35 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

H-D U.S.A., LLC,
                                                        Case No. 21-cv-03294
                  Plaintiff,

v.

THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

                   Defendants.


                                             COMPLAINT

          Plaintiff H-D U.S.A., LLC (“Harley-Davidson” or “Plaintiff”) hereby brings the present

action against the Partnerships and Unincorporated Associations identified on Schedule A

attached hereto (collectively, “Defendants”) and alleges as follows:

                                   I. JURISDICTION AND VENUE

          1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)-(b)

and 28 U.S.C. § 1331.

          2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in the United States, including Illinois, through at

least the fully interactive, e-commerce stores1 operating under the seller aliases identified in

Schedule A attached hereto (the “Seller Aliases”). Specifically, Defendants have targeted sales

to Illinois residents by setting up and operating e-commerce stores that target United States

1
    The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces.
      Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 2 of 35 PageID #:2




consumers using one or more Seller Aliases, offer shipping to the United States, including

Illinois, accept payment in U.S. dollars and, on information and belief, have sold products using

infringing and counterfeit versions of Harley-Davidson’s federally registered trademarks to

residents of Illinois. Each of the Defendants is committing tortious acts in Illinois, is engaging in

interstate commerce, and has wrongfully caused Harley-Davidson substantial injury in the State

of Illinois.

                                      II. INTRODUCTION

        3.     This action has been filed by Harley-Davidson to combat e-commerce store

operators who trade upon Harley-Davidson’s reputation and goodwill by offering for sale and/or

selling unauthorized and unlicensed products, including motorcycle parts, apparel, jewelry, and

other goods, using infringing and counterfeit versions of Harley-Davidson’s federally registered

trademarks (the “Counterfeit Harley-Davidson Products”). Defendants create e-commerce stores

operating under one or more Seller Aliases that are advertising, offering for sale and selling

Counterfeit Harley-Davidson Products to unknowing consumers. E-commerce stores operating

under the Seller Aliases share unique identifiers, establishing a logical relationship between them

and that Defendants’ counterfeiting operation arises out of the same transaction, occurrence, or

series of transactions or occurrences. Defendants attempt to avoid and mitigate liability by

operating under one or more Seller Aliases to conceal both their identities and the full scope and

interworking of their counterfeiting operation. Harley-Davidson is forced to file this action to

combat Defendants’ counterfeiting of its registered trademarks, as well as to protect unknowing

consumers from purchasing Counterfeit Harley-Davidson Products over the Internet. Harley-

Davidson has been and continues to be irreparably damaged through consumer confusion,




                                                 2
      Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 3 of 35 PageID #:3




dilution, and tarnishment of its valuable trademarks as a result of Defendants’ actions and seeks

injunctive and monetary relief.

                                       III. THE PARTIES

Plaintiff Harley-Davidson

       4.      Plaintiff H-D U.S.A., LLC is a Wisconsin limited liability company having its

principal place of business at 3700 West Juneau Avenue, Milwaukee, Wisconsin 53208, and is

the owner of the trademark rights asserted in this action.

       5.      Harley-Davidson is a world-famous manufacturer of motorcycles and a wide

variety of other products and services, including apparel, jewelry, leather goods, and assorted

accessories.

       6.      Since at least as early as 1903, Harley-Davidson has used and promoted the

HARLEY-DAVIDSON name and trademark in connection with motorcycles, motorcycle parts

and accessories.

       7.      Since at least as early as 1910, Harley-Davidson has used its Bar & Shield Logo.

The Bar & Shield Logo and variations thereof, including, but not limited to, those shown below

(collectively, the “Bar & Shield Logo”), are used for motorcycles and related products and

services.




                                                 3
      Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 4 of 35 PageID #:4




       8.      Since about 2000, Harley-Davidson has used its Willie G. Skull Logo (or

variations thereof), including, but not limited to, those shown below (collectively, the “Willie G.

Skull Logo”), for motorcycles and related products and services.




       9.      Since about 2008, Harley-Davidson has used its Dark Custom Logo (or variations

thereof), including, but not limited to, as shown below (collectively, the “Dark Custom Logo”),

for motorcycles and related products and services.




                                                4
     Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 5 of 35 PageID #:5




       10.    Harley-Davidson has continuously sold motorcycles and related goods under the

HARLEY-DAVIDSON, Bar & Shield Logo, Willie G. Skull Logo, Dark Custom Logo, and

other trademarks (collectively, the “HARLEY-DAVIDSON Trademarks”). As a result of this

long-standing use, strong common law trademark rights have amassed in the HARLEY-

DAVIDSON Trademarks.         Harley-Davidson’s use of the marks has also built substantial

goodwill in and to the HARLEY-DAVIDSON Trademarks.                    The HARLEY-DAVIDSON

Trademarks are famous marks and valuable assets of Harley-Davidson.               Harley-Davidson

Products typically include at least one of the registered HARLEY-DAVIDSON Trademarks.

       11.    For generations, the Harley-Davidson brand has been the undisputed world leader

in the field of motorcycles and related products, including those which prominently display the

famous, internationally recognized, and federally registered HARLEY-DAVIDSON Trademarks

(collectively, the “Harley-Davidson Products”).

       12.    Several of the HARLEY-DAVIDSON Trademarks are registered with the United

States Patent and Trademark Office, a non-exclusive list of which is included below.

REGISTRATION           REGISTERED                 REGISTRATION                 INTERNATIONAL
  NUMBER               TRADEMARK                       DATE                         CLASSES
  4,771,447         HARLEY-DAVIDSON                July 14, 2015      For: House mark for a full line of
                                                                      jewelry in class 014

  3,690,031         HARLEY-DAVIDSON                   Sep. 29, 2009   For: Non-luminous, non-
                                                                      mechanical tin signs, non-
                                                                      luminous, non-mechanical metal
                                                                      signs, tool boxes of metal, tool
                                                                      chests of metal, key rings of metal,
                                                                      and metal personal identification
                                                                      tags in class 006

  3,490,890         HARLEY-DAVIDSON                   Aug. 26, 2008   For: House mark for a line of
                                                                      motorcycles, structural parts for
                                                                      motorcycles and related motorcycle
                                                                      accessories, namely, seats,
                                                                      backrests, decorative fuel tank

                                                  5
   Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 6 of 35 PageID #:6




                                                          panels, transmission gears, fuel
                                                          tanks, wheel sprockets, gear shifts,
                                                          clutches, battery covers and straps,
                                                          front rear, and intermediate
                                                          kickstands, hub caps, shift knobs,
                                                          foot rests and extensions,
                                                          windshields, leg shields, fender
                                                          tips, brake pedals, handlebar grips,
                                                          safety guards, namely, bars for
                                                          attachment to motorcycles, steering
                                                          dampers, shock absorbers, spare
                                                          wheels, spare wheel carriers, boot
                                                          guards, namely, mud flaps and
                                                          fenders, saddle covers, luggage
                                                          carriers, license plate frames,
                                                          handlebar cross bars, foot pedal
                                                          pads, tank and fender pads,
                                                          rearview, fenders and skirts, and
                                                          wheel balance weights in class 012

3,393,840      HARLEY-DAVIDSON            Mar. 11, 2008   For: House mark for a full line of
                                                          clothing, footwear and headwear in
                                                          class 025

2,281,489      HARLEY-DAVIDSON            Sep. 28, 1999   For: Necklaces, bracelets, and
                                                          watch bands in class 014
1,621,383      HARLEY-DAVIDSON            Nov. 06, 1990   For: Model toy motorcycles,
                                                          miniature motorcycle replicas,
                                                          model toy trucks, electronically
                                                          operated toy motorcycles in class
                                                          028

1,606,282      HARLEY-DAVIDSON            Jul. 17, 1990   For: Safety goggles, protective
                                                          helmets and sunglasses in class 009

1,602,474      HARLEY-DAVIDSON            Jun. 19, 1990   For: Belt buckles in class 026

1,450,348      HARLEY-DAVIDSON            Aug. 04, 1987   For: metal articles, namely, key
                                                          fobs, key chains and license plate
                                                          holders in class 006

                                                          For: Knife sheaths in class 008

                                                          For: Necklaces, earrings, pins of
                                                          non-precious metals, clocks and
                                                          watches in class 014

                                      6
   Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 7 of 35 PageID #:7




                                                          For: Children’s books, bumper
                                                          stickers, removable tattoos,
                                                          pressure sensitive decals,
                                                          checkbook covers, and playing
                                                          cards in class 016

                                                          For: Leather goods, namely, purses,
                                                          wallets, duffle bags, motorcycle
                                                          saddle bags, and key fobs in class
                                                          018

                                                          For: Mirrors in class 020

                                                          For: Mugs, drinking glasses,
                                                          coasters, decanters, cups, and
                                                          plastic mugs in class 021

                                                          For: Towels, and bed spreads in
                                                          class 024

                                                          For: Sweat pants, sweaters,
                                                          suspenders, scarves, bandanas,
                                                          leather clothing, namely, jackets,
                                                          vests, gloves, jeans, chaps, tops,
                                                          boots, shorts, caps, belts, and parts
                                                          of footwear, namely boot tips, in
                                                          class 025

                                                          For: Stuffed toy animals, toy banks,
                                                          and model kits in class 028

                                                          For: Cigarette cases, lighter cases,
                                                          and cigarette lighters in class 034

1,311,457      HARLEY-DAVIDSON            Dec. 25, 1984   For: Repair and Servicing of
                                                          Motorcycles in class 037

                                                          For: Retail store services in the
                                                          field of motorcycles in class 042

1,234,404      HARLEY-DAVIDSON            Apr. 12, 1983   For: Sunglasses and Protective
                                                          Helmets for Motorcyclists in class
                                                          009

                                                          For: Clothing-Namely, Jackets,

                                      7
   Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 8 of 35 PageID #:8




                                                          Pants, Shirts, T-Shirts, Vests,
                                                          Jeans, Riding Suits, Bandannas,
                                                          Rain Suits, Shorts, Nightgowns,
                                                          Halters, Underwear, Tank Tops,
                                                          Sweatshirts, Night Shirts, Socks,
                                                          Gloves, Hats, Caps and Boots in
                                                          class 025

1,219,955      HARLEY-DAVIDSON            Dec. 14, 1982   For: Parts and service manuals for
                                                          motorcycles, parts catalogs for
                                                          motorcycles, newsletters and
                                                          magazines dealing with
                                                          motorcycles, calendars, posters,
                                                          and decals in class 016

1,078,871      HARLEY-DAVIDSON            Dec. 06, 1977   For: Vehicles-namely, motorcycles
                                                          in class 012

526,750                                   Jun. 27, 1950   For: Motorcycles and structural
                                                          parts thereof; accessories-namely,
                                                          intermediate stands, seats, foot rests
                                                          and extensions, windshields, fender
                                                          tips, exhaust stacks, grips, name
                                                          plates, saddle covers, luggage
                                                          carriers, license frames, foot pedal
                                                          pads, tandem seats, foot rests, and
                                                          rear view mirrors in classes 007,
                                                          012, 022, and 027

508,160        HARLEY-DAVIDSON            Apr. 05, 1949   For: Electric lamps and spare parts
                                                          for same; spark plugs; and electric
                                                          signs in classes 007, 009, 011, 012,
                                                          and 015

507,163        HARLEY-DAVIDSON            Mar. 01, 1949   For: Motorcycle shirts; sweaters;
                                                          breeches; neckties; coveralls; rain
                                                          coats and hats; jackets; helmets;
                                                          caps; and boots in class 025

1,708,362            HARLEY               Aug. 18, 1992   For: Embroidered patches for
                                                          clothing in class 026

1,683,455            HARLEY               Apr. 14, 1992   For: Shirts, tank tops, boots, and
                                                          sweatshirts in class 025



                                      8
   Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 9 of 35 PageID #:9




1,406,876            HARLEY               Aug. 26, 1986   For: Clothing; namely--tee shirts
                                                          for men, women and children; knit
                                                          tops for women and girls; and
                                                          children's shirts in class 025

1,352,679            HARLEY               Aug. 06, 1985   For: Motorcycles in class 012

4,955,539            HARLEY               May 10, 2016    For: Watches, rings, bracelets,
                                                          necklaces, earrings, pins being
                                                          jewelry; jewelry, namely, wrist
                                                          cuffs, pendants, charms and ride
                                                          beads for making jewelry in class
                                                          014
1,793,137       HARLEY OWNERS             Sep. 14, 1993   For: Hunting knives, pocket knives
                    GROUP                                 and knife cases in class 008

                                                          For: Road atlases, newsletters,
                                                          magazines relating to motorcycling,
                                                          playing cards, and decals in class
                                                          016

                                                          For: Key fobs, luggage, tote bags,
                                                          and travel bags in class 018

                                                          For: Plastic and ornamental pins
                                                          and badges in class 020

                                                          For: Glasses, mugs, cups, and
                                                          insulated can holders in class 021

                                                          For: Textile flags and banners in
                                                          class 024

                                                          For: Clothing, namely, shirts,
                                                          sweatshirts, t-shirts, caps, hats,
                                                          jacket, vests, and bandanas in class
                                                          025

                                                          For: Belt buckles and ornamental
                                                          patches in class 026

1,654,280              HD                 Aug. 20, 1991   For: Jewelry, namely lapel pins,
                                                          earrings, necklaces and bracelets in
                                                          class 014




                                      9
  Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 10 of 35 PageID #:10




2,315,877               HD                 Feb. 8, 2000    For: Shirts, jackets, vests, T-shirts,
                                                           nightgowns, sweatshirts,
                                                           nightshirts, gloves, hats, leather
                                                           gloves in class 025
1,534,449               HD                 Apr. 11, 1989   For: Decorative cloth patches and
                                                           belt buckles of non-precious metal
                                                           in class 026
2,042,130               HD                 Mar. 4, 1997    For: Cigarette lighters, cigarette
                                                           cases not made of precious metals,
                                                           and holders for cigarette lighters
                                                           not made of precious metals in
                                                           class 034
1,716,992              HOG                 Sep. 15, 1992   For: Metal badges; figurines made
                                                           of metal in class 006

                                                           For: Clocks, watches, jewelry of
                                                           precious and non-precious
                                                           metal, namely, pins, charms,
                                                           earrings, bracelets, necklaces, and
                                                           rings; ornamental lapel pins;
                                                           ashtrays, cigarette cases and
                                                           holders of cigarette lighters of
                                                           precious metals; belt buckles
                                                           of precious metal in class 014

                                                           For: Greeting cards, road atlas,
                                                           posters, calendars, newsletters,
                                                           books and magazines relating to
                                                           motorcycling, paper banners
                                                           relating to motorcycling, playing
                                                           cards, decals, note paper, pens and
                                                           pencils, checkbook clutches in class
                                                           016

                                                           For: Drinking steins; glassware,
                                                           namely, plates, cup saucers, glasses
                                                           and other containers for food and
                                                           beverage; mugs, cups, insulated can
                                                           holders, commemorative plates,
                                                           toothbrushes, quencher cups and
                                                           figurines made of ceramic,
                                                           porcelain and glass; leather can,
                                                           glass and mug holders in class 021

                                                           For: Flags and banners not of paper
                                                           in class 024

                                      10
  Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 11 of 35 PageID #:11




                                                           For: Clothing, namely, shirts,
                                                           sweatshirts, t-shirts, caps, hats,
                                                           jackets, vests, socks, shoes, boots,
                                                           scarves, belts, sweat pants,
                                                           pants, bandanas, gloves,
                                                           suspenders, chaps, rainsuits, and
                                                           mittens in class 025

                                                           For: Belt buckles not of precious
                                                           metals, ornamental pins and
                                                           embroidered patches for clothing in
                                                           class 026

1,263,936                                  Jan. 17, 1984   For: Medallions and non-luminous
                                                           non-mechanical signs made
                                                           primarily of metal and
                                                           plastic in class 006

                                                           For: Sunglasses, battery chargers,
                                                           protective motorcycle crash
                                                           helmets and luminous signs in class
                                                           009

                                                           For: Electric lamps in class 011

                                                           For: Mud flaps, fuel door plates, air
                                                           cleaners, radio caddies, motorcycle
                                                           tank and fender sets, leather
                                                           motorcycle bags and motorcycles
                                                           in class 012

                                                           For: Jewelry - namely, necklaces,
                                                           rings and key fobs in class 014

                                                           For: Posters, paper decals and
                                                           playing cards in class 016

                                                           For: Wallets in class 018

                                                           For: Decorative wall plaques and
                                                           mirrors in class 020

                                                           For: Mugs and insulated drinking
                                                           steins in class 021



                                      11
  Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 12 of 35 PageID #:12




                                                           For: Towels in class 024

                                                           For: Clothing - namely, t-shirts,
                                                           jackets, blue jeans, sweat shirts,
                                                           underwear, bandanas, headwear,
                                                           socks, boots, cycle riding suits,
                                                           belts and suspenders in class 025

                                                           For: Embroidered patches, belt
                                                           buckles and lapel, hat and stick
                                                           pins all of nonprecious metals in
                                                           class 026

                                                           For: Cigarette lighters in class 034

4,601,391                                  Sep. 09, 2014   For: Cell phone covers in class 009




3,559,365                                  Jan. 13, 2009   For: House mark for a line of
                                                           motorcycles, structural parts for
                                                           motorcycles, and related
                                                           motorcycle accessories, namely,
                                                           seats, backrests, decorative fuel
                                                           tank panels, transmission gears,
                                                           fuel tanks, wheel sprockets, gear
                                                           shifts, clutches, battery covers and
                                                           straps, front, rear, and intermediate
                                                           kickstands, hub caps, shift knobs,
                                                           foot rests and extensions,
                                                           windshields, leg shields, fender
                                                           tips, brake pedals, handlebar grips,
                                                           safety guards, namely, bars for
                                                           attachment to motorcycles, steering
                                                           dampers, shock absorbers, spare
                                                           wheels, spare wheel carriers, boot
                                                           guards, namely, mud flaps and
                                                           fenders, saddle covers, luggage
                                                           carriers, license plate frames,
                                                           handlebar cross bars, foot pedal
                                                           pads, tank and fender pads,
                                                           rearview mirrors, fenders and

                                      12
  Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 13 of 35 PageID #:13




                                                           skirts, and wheel balance weights
                                                           in class 012

3,393,839                                  Mar. 11, 2008   For: House mark for a full line of
                                                           clothing, footwear and headwear in
                                                           class 025




3,185,946                                  Dec. 19, 2006   For: Jackets, baseball hats, caps,
                                                           shirts and T-shirts in class 025




1,711,882                                  Sep. 01, 1992   For: Embroidered patches for
                                                           clothing in class 026




1,660,539                                  Oct. 15, 1991   For: Knives; namely, buck knives,
                                                           sporting and hunting knives,
                                                           folding pocket knives, knife cases
                                                           therefor, and tool kits comprising
                                                           wrenches and pliers in class 008

                                                           For: sunglasses, and motorcycle
                                                           parts; namely, gauges, batteries,
                                                           and cruise controls in class 009

                                                           For: Flashlights in class 011

                                                           For: motorcycles and motorcycle
                                                           parts; namely, air cleaners, drive
                                                           belts, belt guards, brakes, chains,
                                                           clutches, crankcases, engine
                                                           cylinders, fenders and fender
                                                           supports, footboards, forks, fuel

                                      13
Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 14 of 35 PageID #:14




                                                     tanks, leg guards, handlebars,
                                                     cylinder heads, mirrors, oil filters,
                                                     oil pumps, seats, shock absorbers,
                                                     backrests, wheels, and windshields
                                                     in class 012


                                                     For: Ankle bracelets, bracelets,
                                                     earrings, necklaces, rings, tie tacks,
                                                     watch bands, watches, wall clocks,
                                                     and ornamental lapel pins in class
                                                     014

                                                     For: Books about motorcycles,
                                                     calendars, decals, pens, photo
                                                     albums, posters, and removable
                                                     tattoos in class 016

                                                     For: Holders for cans in the nature
                                                     of a rubber cylinder, duffle bags,
                                                     garment bags, key fobs, suitcases,
                                                     and wallets in class 018

                                                     For: Wall mirrors and wall plaques
                                                     in class 020

                                                     For: Drinking glasses, mugs, and
                                                     can holders in the nature of an
                                                     insulated rubber cylinder in class
                                                     021

                                                     For: Towels in class 024

                                                     For: Belts, chaps, denim pants,
                                                     gloves, hats, caps, jackets, neckties,
                                                     night shirts, pants, rain suits, shirts,
                                                     socks, suspenders, sweaters,
                                                     sweatshirts, tank tops, athletic
                                                     shoes, shoes, boots, t-shirts,
                                                     underwear, vests and wristbands in
                                                     class 025

                                                     For: Belt buckles not made of
                                                     precious metal, boot chains, and
                                                     embroidered patches for clothing in
                                                     class 026

                                    14
  Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 15 of 35 PageID #:15




                                                           For: Automobile floor mats in class
                                                           027

                                                           For: Toy trucks in class 028


                                                           For: Lighter holders, cigarette
                                                           cases, lighter cases, and lighters, all
                                                           of the foregoing not being made of
                                                           precious metal in class 034

1,263,936                                  Jan. 17, 1984   For: Medallions and non-luminous
                                                           non-mechanical signs made
                                                           primarily of metal and plastic in
                                                           class 006

                                                           For: Sunglasses, battery chargers,
                                                           protective motorcycle crash
                                                           helmets and luminous signs in class
                                                           009

                                                           For: Electric lamps in class 011

                                                           For: Mud flaps, fuel door plates, air
                                                           cleaners, radio caddies, motorcycle
                                                           tank and fender sets, leather
                                                           motorcycle bags and motorcycles
                                                           in class 012

                                                           For: Jewelry-Namely, Necklaces,
                                                           Rings, and Key Fobs in class 014

                                                           For: Posters, paper decals and
                                                           playing cards in class 016

                                                           For: Wallets in class 018

                                                           For: Decorative Wall Plaques and
                                                           Mirrors in class 020

                                                           For: Mugs and Insulated Drinking
                                                           Steins in class 021

                                                           For: Towels in class 024



                                      15
  Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 16 of 35 PageID #:16




                                                           For: Clothing-Namely, T-Shirts,
                                                           Jackets, Blue Jeans, Sweat Shirts,
                                                           Underwear, Bandanas, Headwear,
                                                           Socks, Boots, Cycle Riding Suits,
                                                           Belts and Suspenders in class 025

                                                           For: Embroidered patches, belt
                                                           buckles and lapel, hat and stick
                                                           pins all of non-precious metals in
                                                           class 026

                                                           For: Cigarette lighters in class 034

1,205,380                                  Aug. 17, 1982   For: Motorcycles in class 012

                                                           For: Clothing-Namely, T-Shirts in
                                                           class 025




1,224,868                                  Jan. 25, 1983   For: Decorative Items for
                                                           Motorcycles-Namely, Medallions
                                                           in class 006

                                                           For: Fitted Motorcycle Covers in
                                                           class 012

                                                           For: Key Ring Fobs in class 014

                                                           For: General Purpose Decals;
                                                           Decorative Items for Motorcycles-
                                                           Namely, Decals, and Metallic Foil
                                                           Decals in class 016

                                                           For: Drinking Cups and Mugs in
                                                           class 021

                                                           For: Clothing-Namely, Jackets, T-
                                                           Shirts, Tank Tops, Sweat Shirts,
                                                           Bandannas, Hats, Caps, and Boots
                                                           in class 025

                                                           For: Stick, Lapel, and Hat Pins, All
                                                           of Nonprecious Metals, and
                                                           Decorative Cloth Patches in class
                                                           026

                                      16
  Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 17 of 35 PageID #:17




                                                           For: Cigarette Lighters in class 034

2,376,674                                  Aug. 15, 2000   For: Metal locks in class 006

                                                           For: Motorcycle parts, namely,
                                                           spark plugs in class 007

                                                           For: Optical and safety equipment,
                                                           namely, sunglasses and motorcycle
                                                           helmets in class 009

                                                           For: Motorcycle parts, namely,
                                                           mirrors, drive belts made of rubber,
                                                           swing arm pivot covers, axle nut
                                                           covers, handgrips, oil pump covers,
                                                           air cleaner covers, derby covers,
                                                           caliper covers, seats, brake pedals,
                                                           motorcycle saddlebags, saddlebag
                                                           liners, timer covers and fender tips
                                                           in class 012

                                                           For: Jewelry in class 014

                                                           For: Leather goods, namely
                                                           traveling bags and saddlery in class
                                                           018

                                                           For: Leather gloves in class 025

1,741,456                                  Dec. 22, 1992   For: Embroidered patches and belt
                                                           buckles not of precious metals in
                                                           class 026




1,511,060                                  Nov. 01, 1988   For: Clothing, namely, boots, sweat
                                                           shirts, jeans, hats, caps, scarves,
                                                           motorcycle riding suits, neck ties,
                                                           shirts, t-shirts, jackets, vest, ladies
                                                           tops, bandanas in class 025




                                      17
  Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 18 of 35 PageID #:18




3,447,304                                  Jun. 17, 2008   For: A full line of clothing in class
                                                           025




3,697,874                                  Oct. 20, 2009   For: Motorcycles and structural
                                                           parts therefor in class 012




3,697,875                                  Oct. 20, 2009   For: Shirts, hats, caps in class 025




3,074,276                                  Mar. 28, 2006   For: Metal key chains in class 006




                                      18
  Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 19 of 35 PageID #:19




3,018,481                                  Nov. 22, 2005   For: Ornamental novelty pins in
                                                           class 026




2,979,002                                  Jul. 26, 2005   For: Drinking glasses, mugs, and
                                                           beverage glassware in class 021




2,973,501                                  Jul. 19, 2005   For: Bandannas, jackets, shirts,
                                                           caps, hats, T-shirts, and leather
                                                           jackets in class 025




4,601,394                                  Sep. 09, 2014   For: Cell phone covers in class 009




                                      19
  Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 20 of 35 PageID #:20




3,304,863                                  Oct. 02, 2007   For: Metal key fobs and non-
                                                           luminous and non-mechanical
                                                           metal signs in class 006




4,844,360                                  Nov. 03, 2015   For: Parts of motorcycles,
                                                           excluding parts of all motors and
                                                           engines, namely, derby covers, air
                                                           cleaner trim, timer covers, battery
                                                           cover band, fuel caps, brake caliper
                                                           inserts, fender skirts, console doors,
                                                           head lamp visors, medallions, foot
                                                           pegs, gearshift linkages, foot board
                                                           covers, handlebar clamps, hand
                                                           grips, fuel gauges, guard rail
                                                           inserts, axle nut covers, breather
                                                           end cap, valve stem caps, foot
                                                           boards, turn signal visors, pivot
                                                           bolt covers, tank panel, fender tip
                                                           lens kit, console insert, air cleaner
                                                           cover, decorative end caps, mirrors
                                                           and mounting hardware for the
                                                           aforesaid goods in class 012

4,771,442                                  Jul. 14, 2015   For: A full line of jewelry in class
                                                           014




                                      20
  Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 21 of 35 PageID #:21




4,528,269                                  May 13, 2014    For: Jewelry, namely, earrings,
                                                           necklaces in class 014




4,465,604                                  Jan. 14, 2014   For: Clothing, namely, shirts, hats,
                                                           caps, belts, jackets, gloves,
                                                           sweatshirts, lounge pants, and wrist
                                                           bands in class 025




4,465,650                                  Jan. 14, 2014   For: Motorcycles and structural
                                                           parts therefor in class 012




5,346,467                                  Nov. 28, 2017   For: Motorcycle headlamp in class
                   DAYMAKER                                011

1,316,576                                  Jan. 29, 1985   For: Motorcycle electrical parts,
                                                           namely, coils, brushes, armatures,
                                                           generators in class 007

                   EAGLE IRON                              For: Motorcycle parts, namely gear
                                                           shafts, starters, clutches, sprockets,
                                                           battery covers and straps, air
                                                           cleaners and filters in class 012

3,818,854                                  Jul. 13, 2010   For: Non-luminous, non-
                     FAT BOY
                                                           mechanical tin signs, non-luminous

                                      21
  Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 22 of 35 PageID #:22




                                                           and non-mechanical metal signs in
                                                           class 006

5,346,443                                  Nov. 28, 2017   For: Helmets in class 009
                      FXRG
5,493,726                                  Jun. 12, 2018   For: Eyewear, body armor in class
                      FXRG                                 009

2,530,093                                  Jan. 15, 2002   For: Jackets, coats, suits, gloves
                      FXRG                                 and pants in class 025

5,770,303             FXRG                 June 4, 2019    For: Clothing, namely, sweaters,
                                                           jackets, scarves, bandannas, vests,
                                                           jeans, pants, chaps, shirts, caps,
                                                           hats, headgear for wear, belts,
                                                           wristbands, coveralls, trousers, rain
                                                           suits, rain coats, T-shirts, head
                                                           bands, neck gators, socks, leg
                                                           warmers, mittens, leather clothing,
                                                           bibs; footwear, namely, shoes and
                                                           boots in class 025.

2,817,659                                  Feb. 24, 2004   For: Clothing, namely belts, coats,
                                                           jackets, caps, hats, head wear, knit
                                                           hats, gloves, jeans, pants, chaps,
                                                           shorts, shirts, sweaters, halter tops,
                                                           tank tops, T-shirts, sweatshirts,
                                                           sweat pants, head bands, leather
                                                           coats, leather jackets, leather pants,
                MOTORCLOTHES
                                                           leather chaps, leather vests,
                                                           nightgowns, night shirts, pajamas,
                                                           rain coats, rain suits, scarves,
                                                           lingerie, underwear, vests, and
                                                           wristbands; footwear; namely,
                                                           shoes and boots in class 025

3,734,072                                   Jan. 5, 2010   For: Caps, jackets, shirts, and
                SCREAMIN’ EAGLE                            sweatshirts; t-shirts in class 025

1,434,821                                  Mar. 31, 1987   For: Jackets in class 025
                    WILLIE G




                                      22
    Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 23 of 35 PageID #:23




  2,892,609                                        Oct. 12, 2004   For: Clothing, namely jackets,
                                                                   shirts in class 025




                    “Orange Stripe Design”
                     (a wide orange stripe
                    outlined by two narrow
                            stripes)

  3,110,597                                        Jun 27, 2006    For: Motorcycles and motorcycle
                         STREET BOB                                structural parts in class 012


        13.    The above U.S. registrations for the HARLEY-DAVIDSON Trademarks are

valid, subsisting, in full force and effect, and many are incontestable pursuant to 15 U.S.C. §

1065.   The registrations for the HARLEY-DAVIDSON Trademarks constitute prima facie

evidence of their validity and of Harley-Davidson’s exclusive right to use the HARLEY-

DAVIDSON Trademarks pursuant to 15 U.S.C. § 1057 (b). True and correct copies of the

United States Registration Certificates for the above-listed HARLEY-DAVIDSON Trademarks

are attached hereto as Exhibit 1.

        14.    The HARLEY-DAVIDSON Trademarks are distinctive when applied to the

Harley-Davidson Products, signifying to the purchaser that the products come from Harley-

Davidson and are manufactured to Harley-Davidson’s quality standards.          Whether Harley-

Davidson manufactures the products itself or contracts with others to do so, Harley-Davidson has

ensured that products bearing the HARLEY-DAVIDSON Trademarks are manufactured to the

highest quality standards.

        15.    The HARLEY-DAVIDSON Trademarks are famous marks, as that term is used in

15 U.S.C. § 1125(c)(1), and have been continuously used and never abandoned. The innovative

marketing and product designs of the Harley-Davidson Products have enabled the Harley-


                                              23
    Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 24 of 35 PageID #:24




Davidson brand to achieve widespread recognition and fame and have made the HARLEY-

DAVIDSON Trademarks some of the most well-known marks in the world. The widespread

fame, outstanding reputation, and significant goodwill associated with the Harley-Davidson

brand have made the HARLEY-DAVIDSON Trademarks valuable assets of Harley-Davidson.

       16.     Genuine Harley-Davidson Products are sold only through authorized retail

channels and are recognized by the public as being exclusively associated with the Harley-

Davidson brand.

       17.     Harley-Davidson has numerous licensees in the United States that are authorized

to sell a wide range of Harley-Davidson Products. These licensees have offered a wide variety

of products under the HARLEY-DAVIDSON Trademarks for decades.

       18.     Harley-Davidson has standards and guidelines to which all authorized licensed

products branded with the HARLEY-DAVIDSON Trademarks must adhere. These standards

and guidelines allow Harley-Davidson to control the quality and appearance, among other things,

of licensed Harley-Davidson Products. Moreover, all licensed Harley-Davidson Products are

subject to Harley-Davidson’s prior written approval before they are manufactured, promoted,

and sold to the public.

       19.     Harley-Davidson Products have become enormously popular and even iconic,

driven by the brand’s arduous quality standards and innovative design. Among the purchasing

public, genuine Harley-Davidson Products are instantly recognizable as such. In the United

States and around the world, the Harley-Davidson brand has come to symbolize high quality, and

Harley-Davidson Products are among the most recognizable in the world. Harley-Davidson

Products are distributed and sold to consumers through a network of nearly 700 authorized

dealers located throughout the country and numerous other retail outlets.



                                               24
    Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 25 of 35 PageID #:25




       20.     Genuine Harley-Davidson Products have also been promoted and sold at the

official Harley-Davidson.com website and through authorized dealers’ websites for many years.

Sales of Harley-Davidson Products via the Harley-Davidson.com website are significant. The

Harley-Davidson.com website features proprietary content, images and designs exclusive to the

Harley-Davidson brand.

       21.     Harley-Davidson Products and the HARLEY-DAVIDSON Trademarks have

received significant unsolicited media coverage for many years, including, for example, in

national publications such as Business Week, The Chicago Tribune, The New York Times, The

Wall Street Journal, The Washington Post, and USA Today, as well as in numerous national

television programs and online publications and websites, such as MSNBC, CNN Money,

cnn.com, and Yahoo! Finance.

       22.     Harley-Davidson and its dealers and licensees have sold many billions of dollars

of products and services under the HARLEY-DAVIDSON Trademarks over the years, and have

expended millions of dollars advertising and promoting those marks through virtually every

media. For example, Harley-Davidson has promoted its products and marks through dealer

promotions, customer events, direct mailings, national television, print, and radio advertisements,

and the Internet. As a result, products bearing the HARLEY-DAVIDSON Trademarks are

widely recognized and exclusively associated by consumers, the public, and the trade as being

high-quality products sourced from Harley-Davidson. Harley-Davidson Products have become

among the most popular of their kind in the U.S. and the world. The HARLEY-DAVIDSON

Trademarks have achieved tremendous fame and recognition which has only added to the

inherent distinctiveness of the marks.




                                                25
    Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 26 of 35 PageID #:26




       23.    As a result of Harley-Davidson’s significant promotional efforts, commercial

success, and popularity, the HARLEY-DAVIDSON brand has been ranked annually for the past

decade among the top 100 most valuable brands in the world by Interbrand, a leading

independent branding firm.       In 2015, Interbrand estimated the value of the HARLEY-

DAVIDSON brand at US $5.46 billion.            The goodwill associated with the HARLEY-

DAVIDSON brand and the HARLEY-DAVIDSON Trademarks is of incalculable and

inestimable value to Harley-Davidson.

The Defendants

       24.    Defendants are individuals and business entities of unknown makeup who own

and/or operate one or more of the e-commerce stores under at least the Seller Aliases identified

on Schedule A and/or other seller aliases not yet known to Harley-Davidson. Upon information

and belief, Defendants reside and/or operate in the People’s Republic of China or other foreign

jurisdictions with lax trademark enforcement systems, or redistribute products from the same or

similar sources in those locations. Defendants have the capacity to be sued pursuant to Federal

Rule of Civil Procedure 17(b).

       25.    On information and belief, Defendants, either individually or jointly, operate one

or more e-commerce stores under the Seller Aliases listed in Schedule A attached hereto. Tactics

used by Defendants to conceal their identities and the full scope of their operation make it

virtually impossible for Harley-Davidson to discover Defendants’ true identities and the exact

interworking of their counterfeit network. If Defendants provide additional credible information

regarding their identities, Harley-Davidson will take appropriate steps to amend the Complaint.




                                               26
    Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 27 of 35 PageID #:27




                        IV. DEFENDANTS’ UNLAWFUL CONDUCT

       26.     The success of the Harley-Davidson brand has resulted in its significant

counterfeiting. Consequently, Harley-Davidson has a worldwide anti-counterfeiting program

and regularly investigates suspicious e-commerce stores identified in proactive Internet sweeps

and reported by consumers. In recent years, Harley-Davidson has identified numerous fully

interactive e-commerce stores, including those operating under the Seller Aliases, which were

offering for sale and/or selling Counterfeit Harley-Davidson Products to consumers in this

Judicial District and throughout the United States. E-commerce sales, including through e-

commerce stores like those of Defendants, have resulted in a sharp increase in the shipment of

unauthorized products into the United States. Exhibit 2, Excerpts from Fiscal Year 2018 U.S.

Customs and Border Protection (“CBP”) Intellectual Property Seizure Statistics Report. Over

90% of all CBP intellectual property seizures were smaller international mail and express

shipments (as opposed to large shipping containers). Id. Over 85% of CBP seizures originated

from mainland China and Hong Kong. Id. Counterfeit and pirated products account for billions

in economic losses, resulting in tens of thousands of lost jobs for legitimate businesses and

broader economic losses, including lost tax revenue.

       27.     Third party service providers like those used by Defendants do not adequately

subject new sellers to verification and confirmation of their identities, allowing counterfeiters to

“routinely use false or inaccurate names and addresses when registering with these e-commerce

platforms.” Exhibit 3, Daniel C.K. Chow, Alibaba, Amazon, and Counterfeiting in the Age of

the Internet, 40 NW. J. INT’L L. & BUS. 157, 186 (2020); see also, report on “Combating

Trafficking in Counterfeit and Pirated Goods” prepared by the U.S. Department of Homeland

Security’s Office of Strategy, Policy, and Plans (Jan. 24, 2020) attached as Exhibit 4 and finding



                                                27
       Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 28 of 35 PageID #:28




that on “at least some e-commerce platforms, little identifying information is necessary for a

counterfeiter to begin selling” and recommending that “[s]ignificantly enhanced vetting of third-

party sellers” is necessary. Counterfeiters hedge against the risk of being caught and having their

websites taken down from an e-commerce platform by preemptively establishing multiple virtual

store-fronts. Exhibit 4 at p. 22. Since platforms generally do not require a seller on a third-party

marketplace to identify the underlying business entity, counterfeiters can have many different

profiles that can appear unrelated even though they are commonly owned and operated. Exhibit

4 at p. 39. Further, “E-commerce platforms create bureaucratic or technical hurdles in helping

brand owners to locate or identify sources of counterfeits and counterfeiters.” Exhibit 3 at 186-

187.

         28.   Defendants have targeted sales to Illinois residents by setting up and operating e-

commerce stores that target United States consumers using one or more Seller Aliases, offer

shipping to the United States, including Illinois, accept payment in U.S. dollars and, on

information and belief, have sold Counterfeit Harley-Davidson Products to residents of Illinois.

         29.   Defendants concurrently employ and benefit from substantially similar

advertising and marketing strategies. For example, Defendants facilitate sales by designing e-

commerce stores operating under the Seller Aliases so that they appear to unknowing consumers

to be authorized online retailers, outlet stores, or wholesalers. E-commerce stores operating

under the Seller Aliases appear sophisticated and accept payment in U.S. dollars via credit cards,

Alipay, Amazon Pay, and/or PayPal. E-commerce stores operating under the Seller Aliases often

include content and images that make it very difficult for consumers to distinguish such stores

from an authorized retailer. Harley-Davidson has not licensed or authorized Defendants to use




                                                28
    Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 29 of 35 PageID #:29




any of the HARLEY-DAVIDSON Trademarks, and none of the Defendants are authorized

retailers of genuine Harley-Davidson Products.

       30.     Many Defendants also deceive unknowing consumers by using the HARLEY-

DAVIDSON Trademarks without authorization within the content, text, and/or meta tags of their

e-commerce stores to attract various search engines crawling the Internet looking for websites

relevant to consumer searches for Harley-Davidson Products.           Other e-commerce stores

operating under the Seller Aliases omit using HARLEY-DAVIDSON Trademarks in the item

title to evade enforcement efforts while using strategic item titles and descriptions that will

trigger their listings when consumers are searching for Harley-Davidson Products.

       31.     E-commerce store operators like Defendants commonly engage in fraudulent

conduct when registering the Seller Aliases by providing false, misleading and/or incomplete

information to e-commerce platforms to prevent discovery of their true identities and the scope

of their e-commerce operation.

       32.     E-commerce store operators like Defendants regularly register or acquire new

seller aliases for the purpose of offering for sale and selling Counterfeit Harley-Davidson

Products. Such seller alias registration patterns are one of many common tactics used by e-

commerce store operators like Defendants to conceal their identities and the full scope and

interworking of their counterfeiting operation, and to avoid being shut down.

       33.     Even though Defendants operate under multiple fictitious aliases, the e-commerce

stores operating under the Seller Aliases often share unique identifiers, such as templates with

common design elements that intentionally omit any contact information or other information for

identifying Defendants or other Seller Aliases they operate or use. E-commerce stores operating

under the Seller Aliases include other notable common features, such as use of the same



                                                 29
    Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 30 of 35 PageID #:30




registration patterns, accepted payment methods, check-out methods, keywords, advertising

tactics, similarities in price and quantities, the same incorrect grammar and misspellings, and/or

the use of the same text and images. Additionally, Counterfeit Harley-Davidson Products for

sale by the Seller Aliases bear similar irregularities and indicia of being counterfeit to one

another, suggesting that the Counterfeit Harley-Davidson Products were manufactured by and

come from a common source and that Defendants are interrelated.

       34.     E-commerce store operators like Defendants are in constant communication with

each other and regularly participate in QQ.com chat rooms and through websites such as

sellerdefense.cn, kaidianyo.com and kuajingvs.com regarding tactics for operating multiple

accounts, evading detection, pending litigation, and potential new lawsuits.

       35.     Counterfeiters such as Defendants typically operate under multiple seller aliases

and payment accounts so that they can continue operation in spite of Harley-Davidson’s

enforcement. E-commerce store operators like Defendants maintain off-shore bank accounts and

regularly move funds from their financial accounts to off-shore accounts outside the jurisdiction

of this Court to avoid payment of any monetary judgment awarded to Harley-Davidson. Indeed,

analysis of financial account transaction logs from previous similar cases indicates that off-shore

counterfeiters regularly move funds from U.S.-based financial accounts to off-shore accounts

outside the jurisdiction of this Court.

       36.     Defendants are working in active concert to knowingly and willfully manufacture,

import, distribute, offer for sale, and sell Counterfeit Harley-Davidson Products in the same

transaction, occurrence, or series of transactions or occurrences.      Defendants, without any

authorization or license from Harley-Davidson, have jointly and severally, knowingly and

willfully used and continue to use the HARLEY-DAVIDSON Trademarks in connection with



                                                30
    Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 31 of 35 PageID #:31




the advertisement, distribution, offering for sale, and sale of Counterfeit Harley-Davidson

Products into the United States and Illinois over the Internet.

       37.     Defendants’ unauthorized use of the HARLEY-DAVIDSON Trademarks in

connection with the advertising, distribution, offering for sale, and sale of Counterfeit Harley-

Davidson Products, including the sale of Counterfeit Harley-Davidson Products into the United

States, including Illinois, is likely to cause and has caused confusion, mistake, and deception by

and among consumers and is irreparably harming Harley-Davidson.

                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       38.     Harley-Davidson hereby re-alleges and incorporates by reference the allegations

set forth in the preceding paragraphs.

       39.     This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the federally registered HARLEY-

DAVIDSON Trademarks in connection with the sale, offering for sale, distribution, and/or

advertising of infringing goods. The HARLEY-DAVIDSON Trademarks are highly distinctive

marks. Consumers have come to expect the highest quality from Harley-Davidson Products

offered, sold or marketed under the HARLEY-DAVIDSON Trademarks.

       40.     Defendants have sold, offered to sell, marketed, distributed, and advertised, and

are still selling, offering to sell, marketing, distributing, and advertising products using

counterfeit reproductions of the HARLEY-DAVIDSON Trademarks without Harley-Davidson’s

permission.

       41.     Harley-Davidson is the exclusive owner of the HARLEY-DAVIDSON

Trademarks. Harley-Davidson’s United States Registrations for the HARLEY-DAVIDSON

Trademarks (Exhibit 1) are in full force and effect. On information and belief, Defendants have

                                                 31
    Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 32 of 35 PageID #:32




knowledge of Harley-Davidson’s rights in the HARLEY-DAVIDSON Trademarks, and are

willfully infringing and intentionally using counterfeits of the HARLEY-DAVIDSON

Trademarks.     Defendants’ willful, intentional and unauthorized use of the HARLEY-

DAVIDSON Trademarks is likely to cause and is causing confusion, mistake, and deception as

to the origin and quality of the Counterfeit Harley-Davidson Products among the general public.

       42.     Defendants’    activities   constitute   willful   trademark   infringement   and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       43.     Harley-Davidson has no adequate remedy at law, and if Defendants’ actions are

not enjoined, Harley-Davidson will continue to suffer irreparable harm to its reputation and the

goodwill of the HARLEY-DAVIDSON Trademarks.

       44.     The injuries and damages sustained by Harley-Davidson have been directly and

proximately caused by Defendants’ wrongful reproduction, use, advertisement, promotion,

offering to sell, and sale of Counterfeit Harley-Davidson Products.

                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       45.     Harley-Davidson hereby re-alleges and incorporates by reference the allegations

set forth in the preceding paragraphs.

       46.     Defendants’ promotion, marketing, offering for sale, and sale of Counterfeit

Harley-Davidson Products has created and is creating a likelihood of confusion, mistake, and

deception among the general public as to the affiliation, connection, or association with Harley-

Davidson or the origin, sponsorship, or approval of Defendants’ Counterfeit Harley-Davidson

Products by Harley-Davidson.

       47.     By using the HARLEY-DAVIDSON Trademarks on the Counterfeit Harley-

Davidson Products, Defendants create a false designation of origin and a misleading

                                                32
    Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 33 of 35 PageID #:33




representation of fact as to the origin and sponsorship of the Counterfeit Harley-Davidson

Products.

       48.      Defendants’ false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the Counterfeit Harley-Davidson Products to the general public

involves the use of counterfeit marks and is a willful violation of Section 43 of the Lanham Act,

15 U.S.C. § 1125.

       49.      Harley-Davidson has no adequate remedy at law and, if Defendants’ actions are

not enjoined, Harley-Davidson will continue to suffer irreparable harm to its reputation and the

goodwill of the HARLEY-DAVIDSON Trademarks.

                                      PRAYER FOR RELIEF

WHEREFORE, Harley-Davidson prays for judgment against Defendants as follows:

1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

   confederates, and all persons acting for, with, by, through, under or in active concert with

   them be temporarily, preliminarily, and permanently enjoined and restrained from:

       a. using the HARLEY-DAVIDSON Trademarks or any reproductions, counterfeit

             copies or colorable imitations thereof in any manner in connection with the

             distribution, marketing, advertising, offering for sale, or sale of any product that is not

             a genuine Harley-Davidson Product or is not authorized by Harley-Davidson to be

             sold in connection with the HARLEY-DAVIDSON Trademarks;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

             Harley-Davidson Product or any other product produced by Harley-Davidson, that is

             not Harley-Davidson’s or not produced under the authorization, control, or




                                                   33
    Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 34 of 35 PageID #:34




          supervision of Harley-Davidson and approved by Harley-Davidson for sale under the

          HARLEY-DAVIDSON Trademarks;

       c. committing any acts calculated to cause consumers to believe that Defendants’

          Counterfeit Harley-Davidson Products are those sold under the authorization, control

          or supervision of Harley-Davidson, or are sponsored by, approved by, or otherwise

          connected with Harley-Davidson;

       d. further infringing the HARLEY-DAVIDSON Trademarks and damaging Harley-

          Davidson’s goodwill; and

       e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

          moving, storing, distributing, returning, or otherwise disposing of, in any manner,

          products or inventory not manufactured by or for Harley-Davidson, nor authorized by

          Harley-Davidson to be sold or offered for sale, and which bear any of Harley-

          Davidson’s trademarks, including the HARLEY-DAVIDSON Trademarks, or any

          reproductions, counterfeit copies or colorable imitations thereof;

2) Entry of an Order that, upon Harley-Davidson’s request, those with notice of the injunction,

   including, without limitation, any online marketplace platforms such as eBay, AliExpress,

   Alibaba, Amazon, Wish.com, and Dhgate (collectively, the “Third Party Providers”) shall

   disable and cease displaying any advertisements used by or associated with Defendants in

   connection with the sale of counterfeit and infringing goods using the HARLEY-

   DAVIDSON Trademarks;

3) That Defendants account for and pay to Harley-Davidson all profits realized by Defendants

   by reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for




                                               34
    Case: 1:21-cv-03294 Document #: 1 Filed: 06/21/21 Page 35 of 35 PageID #:35




   infringement of the HARLEY-DAVIDSON Trademarks be increased by a sum not

   exceeding three times the amount thereof as provided by 15 U.S.C. § 1117;

4) In the alternative, that Harley-Davidson be awarded statutory damages for willful trademark

   counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of the

   HARLEY-DAVIDSON Trademarks;

5) That Harley-Davidson be awarded its reasonable attorneys’ fees and costs; and

6) Award any and all other relief that this Court deems just and proper.

Dated this 21st day of June 2021.           Respectfully submitted,


                                             /s/ Justin R. Gaudio
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             RiKaleigh C. Johnson
                                             Martin F. Trainor
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080
                                             312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             rjohnson@gbc.law
                                             mtrainor@gbc.law

                                             Counsel for Plaintiff H-D U.S.A., LLC




                                               35
